The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2014

                                     No. 04-14-00122-CR

                                   Dorin James WALKER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8372B
                        Honorable Raymond Angelini, Judge Presiding

                                        ORDER
       Appellant’s brief was originally due to be filed on April 23, 2014. This court granted
Appellant’s first and second motions for extension of time to file the brief until June 23, 2014.
On June 27, 2014, Appellant filed his brief and a third motion for extension of time to file the
brief.
Appellant’s motion for extension of time to file the brief is GRANTED. Appellant’s brief is
deemed timely filed.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court